10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

 

 

 

 

 

 

 

Case 2:20-mj-00234-EJY Document1 Filed 03/27/20 Page 1of9
a ~_ FILED ____ RECEIVED

. ___ ENTERED _____SERVED ON
NICHOLAS A. TRUTANICH COUNSEL/PARTIES OF RECORD
United States Attorney
District of Nevada MAR 2? 2020
Nevada Bar No. 13644 CLERK US DISTRICT COURT
PETER S.LEVITT ~ DISTRICT OF NEVADA
Assistant United States Attorney
ERIN S, MELLEN BY: DEPUTY
VALERIE G. PREISS
Trial Attorneys

U.S. Department of Justice, Tax Division
c/o Office of the United States Attorney
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101 |

(702) 388-6336/Fax: (702) 388- 6418
Erin.S.Mellen@usdoj.gov

Valerie.G.Preiss@usdoj.gov
Attorneys for the United States

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, CRIMINAL COMPLAINT
Plaintit , Case No. 9:90-mj-234-BNW
vs. VIOLATIONS:
TIMOTHY WILSON, 26 U.S.C. § 7202 - Willful Failure to Pay
Over Trust Fund Taxes
Defendant.
26 U.S.C. § 7203 — Willful Failure to Pay
| Individual Income Tax

 

 

 

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned

complainant, being duly sworn, deposes and states:

 

COUNT ONE
(Willful Failure to Pay Over Trust Fund Taxes)

On or about April 30, 2013, in the State and Federal District of Nevada and elsewhere,

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

|
Case 2:20-mj-00234-EJY Document1 Filed 03/27/20 Page 2 of 9°

TIMOTHY WILSON,
defendant, a resident of Nevada, did willfully fail to pay over to the IRS all the trust fund taxes
due and owing to the United States of America on behalf of the employees of Starsmiles
Children’s Dentistry, for the 1st Quarter of 2013, in the amount of $12,945, all in violation of
Title 26, United States Code, Section 7202.

COUNT TWO
(Willful Failure to Pay Over Trust Fund Taxes)

On or about July 31, 2013, in the State and Federal District of Nevada and elsewhere,
TIMOTHY WILSON,
defendant, a resident of Nevada, did willfully fail to pay over to the IRS all the trust fund taxes
due and owing to the United States of America on behalf of the employees of Starsmiles
Children’s Dentistry, for the 2nd Quarter of 2013, in the amount of $1,605, all in violation of
Title 26, United States Code, Section 7202.

COUNT THREE
(Willful Failure to Pay Individual Income Tax)

During the calendar year 2013, in the State and Federal District of Nevada and

elsewhere,
TIMOTHY WILSON,

defendant, a resident of Nevada, had and received gross individual income, on which there was
due and owing to the United States of America an individual income tax, defendant was
required by law to pay, on or before April 15, 2014, $68,567 as income tax due to the IRS. Well
knowing all of the foregoing, defendant willfully failed, on or about April 15, 2014, in the
District of Nevada and elsewhere, to pay the income tax due on the gross income he received

for 2013, all in violation of Title 26, United States Code, Section 7203.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00234-EJY Document1 Filed 03/27/20 Page 3 of 9

POINTS AND AUTHORITIES

In consideration of the existing outbreak of the coronavirus disease 19 (COVID-19), as
referenced in the Court’s Temporary General Order 2020-03, the United States is aware of the
outbreak’s effect on the seating of a quorum of grand jurors, and the uncertainty of a quorum
being seated within 30 days of any arrest or summons as the result of this Criminal Complaint
pursuant to the Speedy Trial Act. As a result of the outbreak, a quorum was not available to
hear the presentment of indictments on March 17 or 18, 2020. The United States has been and
remains prepared to present the indictment on the instant charges to the grand jury at the
earliest date a quorum can be convened. But because getting a quorum is uncertain at present,
and because the statute of limitations is approaching on April 15, 2020, for the listed offenses,
the United States proceeds now, in part, on this Criminal Complaint.

In light of the foregoing, the United States relies upon the applicable provisions of 18
U.S.C. § 3161(b) and 26 U.S.C. § 6531(4) to toll or extend the six-year statute of limitations
applicable to the tax crimes alleged herein under 26 U.S.C. §§ 7202 and 7203 in the event ofa
lack of a grand jury quorum to hear the presentment of the indictment as follows.

Pursuant to 18 U.S.C. § 3161(b), “If an individual has been charged with a felony in a
district in which no grand jury has been in session during such thirty-day period, the period of
time for filing of the indictment shall be extended an additional thirty days.” The United States
relies upon this tolling provision in the event an indictment cannot be presented. to the grand
jury within 30 days of arrest or summons. See, e.g., United States v. Mann, 701 F.3d 274, 284-85
(8th Cir. 2012) (finding the plain language of section 3161(b) to be unambiguous in extending
the period for filing the indictment where the grand jury was not in session).

Additionally, the Internal Revenue Code contains a mechanism for extending the statute

of limitations period past 30 days for the tax crimes alleged herein. Specifically, 26 U.S.C.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:20-mj-00234-EJY Document 1 Filed 03/27/20 Page 4 of 9

§ 6531 provides: “[w]here a complaint is instituted before a commissioner of the United States
within the period above limited, the time shall be extended until the date which is 9 months
after the date of the making of the complaint before the commissioner of the United States.”
This tolling provision was upheld in Jaben v. United States, 381 U.S. 214 (1965). The office of the
United States Commissioner was abolished in 1968 by the Federal Magistrates Act, 28 U.S.C.
§§ 631 et seg., and the Magistrate Judges assumed the role of the United States Commissioner.

Section 6531 “was not meant to grant the Government greater time in which to make its
case,” but rather “was intended to deal with the situation in which the Government has its case
made within the normal limitation period but cannot obtain an indictment because of the grand
jury schedule.” Jaben, 381 U.S. at 219-20; of United States v. O'Neal, 834 F.2d 862, 865 (9th Cir.
1987) (investigation and case preparation need not cease upon filing of complaint; whether
government improperly invoked extension is tested by sufficiency of the complaint at the
preliminary hearing).

In recognition of the unusual circumstance the COVID-19 pandemic presents to the
ability of the United States to secure an indictment next month, or even in the next several
months, it relies upon the tolling provisions cited above by its timely filing of this Criminal
Complaint.

PROBABLE CAUSE AFFIDAVIT

I, Nakia McCloud, being duly sworn upon oath, do hereby depose and state the
following:

1, I am a Special Agent with the Internal Revenue Service Criminal Investigation
(hereinafter “IRS-CI”), Las Vegas Field Office and have been so employed since May 201 1.1
have experience conducting financial investigations surrounding violations of Internal Revenue

Laws (Title 26, United States Code), the Bank Secrecy Act (Title 31, United States Code), the

 
10
11
12
13

14
15
16
17
18
19
20
21
22
23

24

 

Case 2:20-nij-00234-EJY Document 1 Filed 03/27/20 Page 5of9

Money Laundering Control Act (Title 18, United States Code, Sections 1956, 1957) and related
offenses. I successfully completed an extensive six-month course of training including Criminal
Investigator Training Program, Special Agent Basic Training, and Special Agent Investigative
Training at the Federal Law Enforcement Training Center in Glynco, Georgia. The training
classes covered the areas of criminal law, criminal investigative techniques, enforcement
operations, and specialized training in financial investigations.

2. Prior to my employment with IRS-CI, I was employed as a Tax Compliance
Officer with IRS Civil in Las Vegas, Nevada. I received my Bachelor of Science Degree in
Business Administration with a major in Accounting in May 2004 from the University of
Maryland University College.

3, Because this Affidavit is being submitted for the limited purpose of securing a
Criminal Complaint, I have not included each and every fact known to me concerning this
investigation. I have set forth only those facts that I believe are necessary to establish probable
cause for the above listed offense. The information used to support this Complaint was derived
from information obtained from witnesses to the offenses described herein as well as
investigation conducted by law enforcement related to the incident. This Complaint contains
information necessary to support probable cause to believe that the criminal offenses described
herein were committed by the defendant, TIMOTHY WILSON, and is not intended to include
each and every fact and matter observed by me or known to the United States. Moreover, to the
extent this Complaint contains statements by witnesses, those statements are set forth only in
part in substance and are intended to accurately convey the information, but not to be verbatim
recitations. All times are approximate.

FACTS ESTABLISHING PROBABLE CAUSE

4. At all times material to this Complaint, WILSON, a dentist, was the sole owner

 
10
11
12
13
14
15
16
17
18
19
20
‘21
22
23

24

 

Case 2:20-mj-00234-EJY Document1 Filed 03/27/20 Page 6 of 9

of Starsmiles Children’s Dentistry (““Starsmiles") located in Las Vegas, Nevada. WILSON
operated this business from about 2003 until 2014 when he closed the business. |

5. As the owner of Starsmiles, WILSON caused trust fund taxes to be withheld
from the wages paid to employees of his dental practice, Starsmiles, and reported those taxes on
Forms 941, Employer’s Quarterly Federal Tax Return, (“Forms 941”) that were filed with the
IRS.

6. Employers are required to withhold, truthfully account for, and pay over to the
IRS a variety of taxes from employee wages, collectively referred to as “payroll taxes” or “trust
fund taxes.” They are called “trust fund taxes” because the employer is required to hold the
taxes from employee wages “in trust” and pay them over to the IRS. These trust fund taxes

include: federal income tax withholding (“withholding taxes”) and Federal Insurance

Contribution Act taxes (“FICA taxes”), as more particularly described below:

a. Withholding taxes: In general, an employer is required to deduct and
withhold federal income tax on the amount of wages that are actually or
constructively paid to its employees, and pay over those withholding taxes to
the IRS; and

b. FICA taxes: The FICA tax is comprised of two elements: old-age, survivor
and disability insurance, commonly referred to as “Social Security,” and
health insurance, commonly referred to as “Medicare.” Social Security taxes
are used to fund retirement and disability benefits, while Medicare taxes are
used to provide health and medical benefits for the aged and disabled. An
employer is required to deduct and withhold FICA taxes on the amount of
wages that are actually or constructively paid to its employees, and pay over

those FICA taxes to the IRS.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:20-mj-00234-EJY Document 1 Filed 03/27/20 Page 7 of 9

7. Employers use a Form 941, to report to the IRS the wages, tips, and other
compensation paid to employees, the total amount of federal income tax withheld, the total
amount of Social Security and Medicare taxes withheld, and the total tax deposits.

8. A person is responsible for collecting, accounting for, and paying over trust fund
taxes if he or she has the authority required to exercise significant control over the employer's
financial affairs, regardless of whether the individual exercised such control in fact.

9, As the sole owner of Starsmiles and a person who exercised significant control
over Starsmiles’ financial affairs, WILSON was a person required to collect, account for, and
pay over trust fund taxes to the IRS on behalf of Starsmiles.

10.  In2015, IRS-CI identified WILSON as a subject of an investigation because he
had failed to pay over trust fund taxes due to the IRS for 1st Quarter and 2nd Quarter of 2013
and failed to pay his personal income tax for 2013.

11. According to bank records, business records, witness statements, and IRS
records, WILSON did cause the trust fund taxes to be withheld from the employee’s wages;
however, in the first two quarters of 2013, he failed to pay those withheld taxes to the IRS.
Instead, WILSON spent the funds on personal expenditures.

12. In2007, Starsmiles engaged The Payroll Company (“TPC”) to provide
tax preparation services, including paying federal tax deposits to the IRS. Starsmiles was
responsible for submitting employee payroll hours to TPC on a bi-weekly basis,

13. Starting in 2011, TPC no longer made payments to the IRS on behalf of
Starsmiles. TPC continued to generate the Forms 941, but did not file the form with the IRS.

14. In2010, WILSON hired Certified Public Accountant Julie Clifford (“Clifford”)
as his tax preparer in 2010. Clifford prepared WILSON’s 2013 Form 1040, Individual Federal

Income Tax Return (“Form 1040”).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

‘|
Case 2:20-mj-00234-EJY Document1 Filed 03/27/20 Page 8 of 9

15. On September 17, 2013, WILSON and Clifford met with Revenue Officer Ernie
Capone about unpaid employment taxes for 2013. Capone discussed with WILSON his failure
to timely file federal tax deposits for the amounts of wages paid and withheld from Starsmiles
employees. WILSON signed a report of interview Form 4180 attesting that he had knowledge
of unpaid trust fund taxes and indicated that he was the responsible party.

16. Based on the meeting, Clifford tried to get WILSON on a payment plan which
would have made WILSON and Starsmiles compliant within five years, but WILSON did not
follow the suggested changes.

17. | WILSON was required to file his 2013 Form 1040, on or before April 15, 2014.
WILSON filed his return indicating an income of $257,784 and a tax due of $69,199. He did
not submit payment at that time or any time subsequent.

18. A query of the IRS database revealed WILSON failed to pay over to the IRS all
of the trust fund taxes due and owing, despite withholding the trust fund taxes from the wages
of Starsmiles employees for the 1st Quarter of 2013 in the amount of $12,945.

19. A query of the IRS database revealed WILSON failed to pay over to the IRS all
of the trust fund taxes due and owing despite withholding the trust fund taxes from the wages of
Starsmiles employees for the 2nd Quarter of 2013 in the amount of $1,605.

20. A query of the IRS database revealed WILSON also failed to pay over to the IRS
all of the income taxes due and owing on wages earned in 2013 in the amount of $68,567.

21. Based on my training and experience, and the facts as set forth in this affidavit,
there is probable cause to believe that TIMOTHY WILSON violated Title 26, United States
Code, Section 7202 (Willful Failure to Pay Over Trust Fund Taxes Due) for Ist and 2nd
Quarters of 2013, and Title 26, United States Code, Section 7203 (Willful Failure to Pay

Income Tax) for personal income taxes for 2013, in the District of Nevada.

 
Case 2:20-mj-00234-EJY Document 1 Filed 03/27/20 Page 9 of 9

 

1 I swear, under penalty of perjury, that the foregoing is true and correct.
2
Respectfully submitted,
3 .
4
Nakia McCloud
5 Special Agent
Internal Revenue Service
6 Criminal Investigation
7

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

 

13

14
15
16
17
18
19
20
21
22
23

24.

 

 
